Citation Nr: 9917597	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  93-08 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1941 until 
September 1945 and from September 1950 until February 1952.  
At the time of his death in February 1992, service connection 
was in effect for pulmonary tuberculosis associated with an 
upper lobectomy on the right, rated 30 percent disabling.  
The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied service connection for the 
cause of the veteran's death.

In decisions dated in January 1995, February 1996 and April 
1997, the Board REMANDED the claim to the RO for further 
development, including a medical opinion.  Following receipt 
of the requested medical opinion and readjudication, the RO 
returned the case to the Board for further appellate review.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition has been obtained by the RO.

2.  The veteran's death certificate shows that he died in 
February 1992 of acute respiratory failure caused by 
community acquired pneumonia.  Other significant conditions 
which contributed to death were rheumatoid lung and 
rheumatoid arthritis.

3.  At the time of death, the veteran had service connection 
for pulmonary tuberculosis, which was inactive, associated 
with a right upper lobectomy, and evaluated as 30 percent 
disabling.

4.  The preponderance of the medical evidence, including 
opinions of the veteran's private physicians, terminal 
hospital records, and a recent opinion of a VA certified 
pulmonologist, is that the veteran's death was not related to 
his pulmonary tuberculosis.


CONCLUSIONS OF LAW

1.  Acute respiratory failure, community acquired pneumonia, 
rheumatoid lung and rheumatoid arthritis were not the result 
of disease or disability incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 1991). 

2.  Acute respiratory failure, community acquired pneumonia, 
rheumatoid lung and rheumatoid arthritis were not proximately 
due to or the result of a service-connected disease or 
injury. 38 U.S.C.A. § 5107 (West 1997); 38 C.F.R. § 3.310(a) 
(1996).

3.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. §§ 
3.310, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the appellant has presented a claim 
which is not implausible when her contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  In this 
respect, the Board notes that on REMAND the RO obtained a 
medical opinion from a VA certified pulmonologist which is 
responsive to the Board's queries regarding any linkage 
between the veteran's death and his service-connected 
disability.

When a veteran dies from a service-connected or compensable 
disability, VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse.  38 U.S.C.A. 
§ 1310 (West 1991).  Service-connection for the cause of the 
veteran's death may be granted if a disorder incurred in or 
aggravated by service either caused death or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  Moreover, under 38 U.S.C.A. § 1151, 
where a veteran suffers additional disability or death due to 
injury, or aggravation of an injury, as a result of VA 
medical treatment, dependency and indemnity compensation will 
be awarded in the same manner as if such disability or death 
were service-connected.  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  38 C.F.R. § 3.312(c).  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  Id.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. Id..  Further, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(4).  Medical evidence is 
required to establish a causal connection between service or 
a disability of service origin and the veteran's death.  See 
Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Service medical records were interpreted by a VA physician in 
1955 as showing that the veteran had pulmonary tuberculosis, 
reinfection type, during service.  He was granted service 
connection in November 1955.  Postservice medical records 
show that the veteran was hospitalized in March 1955 and 
underwent a right upper lobectomy.  At discharge from the 
hospital in February 1956, his diagnosis was pulmonary 
tuberculosis, moderately advanced, asymptomatic and inactive.  
There is no indication in the claims file that the veteran's 
tuberculosis became active again at any time since the 1955-
56 episode.

The veteran was brought to the emergency room of a private 
hospital in severe respiratory distress on February 10, 1992.  
Shortly thereafter he was transferred for more specialized 
care to a second private hospital.  A number of procedures 
were performed in an attempt to bring his breathing under 
control, but his condition deteriorated and he died on 
February [redacted], 1992.  The veteran's death certificate 
states that the immediate cause of death was acute respiratory 
failure with underlying cause of community acquired 
pneumonia.  It also states that rheumatoid lung and 
rheumatoid arthritis were other significant conditions 
contributing to death.

The claims file contains a September 1992 opinion of the 
veteran's treating pulmonologist, Dr. Kent Berquist, which 
states, "This letter is to certify that [the veteran] 
succumbed to a progressive respiratory disorder which in part 
was secondary to pulmonary tuberculosis which was service 
connected."  The file also contains an October 1992 opinion 
of the veteran's primary treating physician which states, 
"It was felt at [the time of the veteran's death that his] 
progressive respiratory disorder was in part secondary to his 
old pulmonary tuberculosis which had been deemed as service 
connected."

In March 1995, the RO wrote to Dr. Berquist and asked for 
clarification with regard to his opinion statement.  In a 
response dated in April 1995, Dr. Berquist explained that the 
veteran's right upper lobectomy resulted in reduction of his 
vital capacity.  This, linked with underlying rheumatoid lung 
and chronic obstructive pulmonary disease secondary to 
significant tobacco use history, compromised the baseline 
pulmonary status, increasing the likelihood of respiratory 
failure due to an episode such as pneumonia.  Dr. Berquist 
commented that it is not possible to assign a percentage of 
fault to the veteran's right upper lobectomy secondary to 
tuberculosis, but it is not unreasonable to assign some 
proportion of his increased risk of pneumonia to the 
lobectomy.  In summary, Dr. Berquist stated, that had the 
veteran never had a right upper lobectomy or tuberculosis, he 
likely would have had more pulmonary reserve, and may well 
have tolerated his episode of respiratory failure and 
possibly recovered.  (Italics added.)

Upon its review of the claims file in February 1996, the 
Board found that there were extensive private clinical 
records dating from 1984 to 1991 which reflected that the 
veteran had chronic respiratory complaints and disorders, 
including coughing, rhinitis, bronchitis, pneumonia, and 
chronic obstructive pulmonary disease.  In addition, there 
was a consistent history of rheumatoid arthritis and 
rheumatoid lung.  Tuberculosis was noted on occasion, by 
history provided by the veteran.  The Board viewed this 
clinical data as conflicting with the posthumous opinions of 
the veteran's private physicians materially implicating the 
service-connected tuberculosis in the death of the veteran.  
Therefore, the Board REMANDED the claim for review of the 
file and response to certain questions posed by the Board to 
be conducted by a VA certified pulmonologist.

A cursory response to the Board's questions was received in 
March 1997, and the veteran's representative objected to the 
form and content of the response.  Thus, the claim was 
REMANDED again, and a more complete opinion dated in 
September 1998 was received by the RO.  The opinion indicates 
a thorough review of the veteran's medical history as 
documented in the claims file, and provides a detailed 
medical history of the veteran.  It is not necessary to 
recount herein all the details of the veteran's medical 
history, but the Board notes that these facts were carefully 
considered by the pulmonogist in rendering his opinion.  In 
response to the question of whether the veteran's service 
connected tuberculosis was a substantial or material factor 
in the cause of his death, the pulmonologist stated that in 
his opinion the tuberculosis did not contribute to the 
veteran's death.  By way of explanation, the pulmonologist 
stated that the patient's tuberculosis had been treated in 
1955 and there was no subsequent evidence of active 
tuberculosis.  Further, pulmonary function tests done in 1989 
did not reveal a significant impairment from the right upper 
lobectomy which was done in 1955.  The pulmonologist found 
that the veteran most likely died from extensive lung 
disease, partly due to interstitial fibrosis and partly due 
to chronic obstructive pulmonary disease.  Other complicating 
factors were the veteran's acute myocardial infarction with 
congestive heart failure and acute community acquired 
pneumonia.

The pulmonologist also provided a response to the following 
question:  "Was it as least as likely as not that the 
veteran would have recovered from his episode of respiratory 
failure had a lobectomy not been performed many years 
previously?"  The pulmonologist stated that had the veteran 
not had the lobectomy, the outcome probably would have been 
no different due to his multiple medical problems with very 
advanced lung disease and additional complications.  The 
pulmonologist did not think the veteran had been impaired by 
the right upper lobe lobectomy, nor did he think that the 
veteran would have recovered from his episode of respiratory 
failure had the lobectomy not been performed in the past.  
The pulmonologist disagreed with the April 1995 contrary 
statement of Dr. Berquist.

The Board finds that the preponderance of the evidence is 
against the proposition that the veteran's tuberculosis and 
associated right upper lobectomy were either primary or 
contributory causes of his death.  The two 1992 opinion 
statements from the veteran's private physicians are 
conclusory and without any background explanation, and 
therefore are not given great weight.  The April 1995 opinion 
statement from Dr. Berquist, which clarifies his 1992 
statement, is essentially speculative.  The phrasing that the 
veteran "may well have tolerated his episode of respiratory 
failure and possibly recovered" suggests uncertainty, or 
perhaps doubt.    The careful phrasing of the statement 
indicates that a linkage between tuberculosis and the 
veteran's death is at best fragile.  In contrast, the 
statement of the VA-certified pulmonologist is unequivocal in 
rejecting the idea that the veteran would have survived the 
episode of respiratory failure had he not previously 
undergone a right upper lobectomy.  This statement provides a 
thorough basis for it conclusion, in explaining how the 
veteran's health in general, and lung capacity in particular, 
was so compromised by other medical conditions as to make 
recovery extremely unlikely.  The Board finds that the 
opinion of the VA-certified pulmonologist is extremely solid 
and outweighs the other more speculative statements in the 
record.  Thus, the Board concludes that the veteran's 
service-connected pulmonary tuberculosis and right upper 
lobectomy were not primary or contributory causes of death.  
The Board further concludes that the conditions which did 
cause the veteran's death were not service related and that 
service connection for cause of death is not established.



ORDER

The claim for service connection for the veteran's cause of 
death is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

